REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims 1-10 are allowable over the closest prior art, CN 106978744, because while the prior art teaches dyeing with yam extract with multiple immersion steps and mud treatment, the prior art does not teach or fairly suggest the claimed first extraction process temperatures of 28-36 °C for about 1 to about 5 hours, performing the fourth process of mud application twice or more, and the sixth process of coating with a silicon solution. The claims are also allowed over CN 106192271 which teaches dyeing with the yam juice using multiple immersions but also does not teach or fairly suggest the claimed first extraction process temperatures of 28-36 °C for about 1 to about 5 hours, performing the fourth process of mud application twice or more, and the sixth process of coating with a silicon solution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMINA S KHAN/Primary Examiner, Art Unit 1761